DETAILED ACTION
This action is responsive to the application No. 16/850,139 filed on April 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-7, drawn to a method for manufacturing an electro-optical device, classified in class H01L51, subclass 56.
Group II.	Claims 8 and 9, drawn to an organic electroluminescent device and electronic apparatus, classified in class H01L51, subclass 5262.
The inventions are distinct, each from the other because of the following reasons:
Inventions Group II and Group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as the product of claims 8 and 9 can be made by another and materially different process from that of claims 1-7. For example, the counter substrate having a quadrangular shape with an inclined surface may be formed by etching or physically dicing (e.g., sawing) the counter substrate, and therefore does not require the “irradiating the counter substrate with a laser beam” as recited in claims 1 and 7.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a divergent search including at least the consideration of different classes, and employing divergent prior art queries. Wherein prior art is readable on the first invention, it is unlikely to read upon the second. Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Todd Guise on February 17, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7. Affirmation of this election must be made by applicant in replying to this Office action. Claims 8 and 9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR MANUFACTURING ELECTROOPTICAL DEVICE COMPRISING CUTTING A SUBSTRATE WITH A LASER BEAM, METHOD FOR MANUFACTURING ORGANIC ELECTROLUMINESCENCE DEVICE, ORGANIC ELECTROLUMINESCENCE DEVICE, AND ELECTRONIC APPARATUS.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuji (U.S. Pub # 2017/0194605) in view of Andou (U.S. Pub # 2020/0381662).
Regarding independent Claim 1, Kuji teaches a method for manufacturing an electro-optical device comprising: 
bonding a counter substrate (Fig. 6: 42, paragraph [0052]) to a substrate (Fig. 6: 32, paragraph [0046]) on which a pixel electrode (within Fig. 6: 37, paragraph [0048]; see also Fig. 2: 108, paragraph [0036]), a circuit (portion of Fig. 6: 35, paragraph [0047] in region Fig. 6: 33, paragraph [0047]) electrically coupled to the pixel electrode (37, 108), and a terminal (portion of 35 in region Fig. 6: 34, paragraph [0047]) electrically coupled to the circuit (35 in 33) are provided; 
cutting (Fig. 7 & Fig. 9) a first portion (portion of 42 in 34) corresponding to the terminal (35 in 34) from the counter substrate (42) by irradiating the counter substrate (42) with a laser beam (Fig. 7: 61, paragraph [0057] & Fig. 11: 64, paragraph [0060]); and 
removing (Fig. 12, paragraph [0066]) the first portion (42 in 34) from the counter substrate (42), wherein during cutting of the first portion (42 in 34), 
a first surface (right side of opening formed by laser beam 61) and a second surface (left side of opening formed by laser beam 64) sandwiching the first portion (42 in 34) in plan view are formed at the counter substrate (42) by irradiation of the laser beam (61 and 64). 
Kuji is silent with respect to wherein one or both of the first surface and the second surface are inclined with respect to a first plate surface on an opposite side of the counter substrate to the substrate, and a first distance between the first surface and the second surface in the first plate surface is greater than a second distance between the first surface and the second surface in a second plate surface, on the substrate side of the counter substrate.
Andou discloses a method for manufacturing an electro-optical device comprising cutting a substrate (Fig. 2: 130, paragraph [0032]) by irradiating the substrate (130) with a laser beam (Fig. 2: L1, paragraph [0039]), wherein during the cutting,

wherein the first surface (130t) is inclined with respect to a first plate surface (top surface of 130), and 
a first distance (Fig. 2: d1, paragraph [0041]) between the top of the first surface (130t) and a vertical line (Fig. 2: left side dotted line) at the first plate surface (top surface of 130) is greater than a second distance between the bottom of the first surface (130t) the vertical line (left side dotted line) at a second plate surface (bottom surface of 130).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “one or both of the first surface and the second surface are inclined with respect to a first plate surface on an opposite side of the counter substrate to the substrate, and a first distance between the first surface and the second surface in the first plate surface is greater than a second distance between the first surface and the second surface in a second plate surface, on the substrate side of the counter substrate” teachings of Andou to the method of Kuji because Andou because Andou discloses in paragraphs [0006] and [0026] that a tapered film (which may be considered equivalent to the resin substrate of Kuji) may be beneficial to avoid damaging the device during the cutting and removing process. Although Andou only teaches forming a single surface, it would be obvious to one of ordinary skill in the art that the method of Andou may be applied to the cutting steps of Kuji in order to form at least one tapered surface in the cut region.
Regarding Claim 2, Kuji as previously modified teaches the method for manufacturing an electro-optical device according to claim 1, wherein the substrate (31) includes a light-emitting layer (within 37; see Fig. 2: 109, paragraph [0036]) including a light-emitting material (paragraph [0036]), and a protective layer (Fig. 4B: 39, paragraph [0050]) including an inorganic material (paragraph [0050]) and overlapping the light-emitting layer (within 37) and the terminal (35 in 34) in the plan view, and 

Regarding Claim 3, Kuji teaches the method for manufacturing an electro-optical device according to claim 1, comprising: 
forming an absorbing layer (Fig. 4B: 38, paragraph [0047]) that absorbs the laser beam (64), before bonding the counter substrate (42), the absorbing layer (38) including a resin material or a metal material (paragraph [0049]).
Regarding independent Claim 7,  teaches a method for manufacturing an electroluminescence device comprising: 
forming a protective layer (Fig. 4B: 39, paragraph [0050]) overlapping, in plan view, an organic electroluminescence element (Fig. 6: 37, paragraph [0048]), a circuit (portion of Fig. 6: 35, paragraph [0047] in region Fig. 6: 33, paragraph [0047]) and a terminal (portion of 35 in region Fig. 6: 34, paragraph [0047]) on a circuit board (Fig. 6: 32, paragraph [0046]) on which the organic electroluminescence element (37), the circuit (35 in 33) electrically coupled to the organic electroluminescence element (37), and the terminal (35 in 34) electrically coupled to the circuit (35 in 33) are provided; 
bonding a counter substrate (Fig. 6: 42, paragraph [0052]) to the protective layer (39); 
(Fig. 7 & Fig. 9) a first portion (portion of 42 in 34) corresponding to the terminal (35 in 34) from the counter substrate (42) by irradiating the counter substrate (42) with a laser beam (Fig. 7: 61, paragraph [0057] & Fig. 11: 64, paragraph [0060]); 
removing the first portion (42 in 34) from the counter substrate (42); and 
removing (Fig. 13, paragraph [0067]) a portion of the protective layer (39) overlapping the terminal (35 in 34) in the plan view, wherein during cutting of the first portion, 

Kuji is silent with respect to wherein one or both of the first surface and the second surface are inclined with respect to a first plate surface on an opposite side of the counter substrate to the protective layer, and a first distance between the first surface and the second surface in the first plate surface is greater than a second distance between the first surface and the second surface in a second plate surface, on the protective layer side, of the counter substrate.
Andou discloses a method for manufacturing an electro-optical device comprising cutting a substrate (Fig. 2: 130, paragraph [0032]) by irradiating the substrate (130) with a laser beam (Fig. 2: L1, paragraph [0039]), wherein during the cutting,
a first surface (Fig. 2: 130t, paragraph [0041]) is formed; 
wherein the first surface (130t) is inclined with respect to a first plate surface (top surface of 130), and 
a first distance (Fig. 2: d1, paragraph [0041]) between the top of the first surface (130t) and a vertical line (Fig. 2: left side dotted line) at the first plate surface (top surface of 130) is greater than a second distance between the bottom of the first surface (130t) the vertical line (left side dotted line) at a second plate surface (bottom surface of 130).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “one or both of the first surface and the second surface are inclined with respect to a first plate surface on an opposite side of the counter substrate to the protective layer, and a first distance between the first surface and the second surface in the first plate surface is greater than a second distance between the first surface and the second surface in a second plate surface, on the protective layer side, of the counter substrate” teachings of Andou to the method of Kuji because Andou because Andou discloses .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuji (U.S. Pub # 2017/0194605) in view of Andou (U.S. Pub # 2020/0381662) as applied to claim 1 above, and further in view of Cheon (U.S. Pub # 2019/0088909).
Regarding Claim 4, Kuji as modified by Andou teaches the method for manufacturing an electro-optical device according to claim 3, and is silent with respect to wherein during formation of the absorbing layer, an alignment mark for positioning an irradiation position of the laser beam with respect to the counter substrate is formed at the same layer as the absorbing layer.
	Cheon discloses a method for manufacturing an electro-optical device wherein an alignment mark (Fig. 2: MS, paragraph [0059]) for positioning an irradiation position of a laser beam (Fig. 7: CT2, paragraph [0087]) with respect to the counter substrate (Fig. 7: 300-1, paragraph [0068]) is formed at the same layer (paragraph [0059]) as a wiring layer (Fig. 2: SGL, paragraph [0051])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “during formation of the absorbing layer, an alignment mark for positioning an irradiation position of the laser beam with respect to the counter substrate is formed at the same layer as the absorbing layer” teachings of Cheon to the method of Kuji as modified by Andou because Cheon discloses in paragraph [0096] that alignment marks may be used to improve yield and determine device fabrication errors. Analogous to Cheon, Kuji discloses in paragraph [0049] that the absorbing layer may be formed at the same .

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 5 and Claim 6 dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “forming a groove at a position on the second plate surface corresponding to the first portion in the plan view, before bonding the counter substrate” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ono (U.S. Pub # 2011/0256344) and Koelling (U.S. Pub # 2018/0144951) disclose methods of forming tapered openings in a substrate. Park (U.S. Pub # 2021/0028271).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                                       

/NDUKA E OJEH/Primary Examiner, Art Unit 2892